                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 ELISEO GONZALEZ-UMANA,                          §
                                                 §
                Petitioner,                      §
 v.                                              §
                                                 §
 COREY PRICE, ICE Field Director;                §
 RONALD D. VITIELLO, Acting Director             §            EP-20-CV-00207-DCG
 of Immigration and Customs Enforcement;         §
 CHAD F. WOLF, Acting Secretary of the           §
 Department of Homeland Security;                §
 WILLIAM BARR, United States Attorney            §
 General; in their official capacities.          §
                                                 §
                Respondents.                     §

                                 ORDER DISMISSING CASE

       On August 6, 2020, Petitioner Eliseo Gonzalez-Umana filed his “Unopposed Motion to

Dismiss” (ECF No. 3). Therein, Petitioner informs the Court that Respondents have released

him from custody, rendering his “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §

2241” (ECF No. 1) moot. Because Petitioner filed the instant motion to dismiss before

Respondents filed a responsive pleading, the Court construes the instant motion as a voluntary

dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       Accordingly, IT IS ORDERED that Petitioner Eliseo Gonzalez-Umana’s “Petition for a

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241” (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE;

       IT IS FURTHER ORDERED that the Court’s “Order Requiring Respondents to File a

Response” (ECF No. 2) is HEREBY VACATED.

       IT IS FURTHER ORDERED that each side shall bear its own attorney’s fees and costs.

       IT IS MOREOVER ORDERED that all pending motions, if any, are denied as MOOT.
IT IS FINALLY ORDERED thapt the Clerk of the Court shall CLOSE this case.

So ORDERED and SIGNED this 7th day of August 2020.




                                    ______________________________
                                    DAVID C. GUADERRAMA
                                    UNITED STATES DISTRpICT JUDGE




                                  -2-
